   Case 3:15-bk-33764-SHB        Doc 88 Filed 10/24/19 Entered 10/24/19 13:15:49            Desc
                                  Main Document    Page 1 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE
                                      NORTHERN DIVISION

IN RE:        RANDY HAROLD BAKER                         #15-33764-SHB
                                                         Chapter 13
                                                         Filed 12/28/15
                                                         Confirmed March 4, 2016


                                       AMENDED NOTICE OF HEARING

Notice is hereby given that:

A hearing will be held on the Chapter 13 Trustee’s Amended Motion to Dismiss on 11/06/2019 at
11:00 a.m., in the Courtroom 1C, located at U.S. Bankruptcy Court, Howard H. Baker, Jr.
Courthouse, 800 Market St., Knoxville, TN 37902.

Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
you may wish to consult one.

If you do not want the court to grant the relief requested, you or your attorney must attend
this hearing. If you do not attend the hearing, the court may decide that you do not
oppose the relief sought in the motion and may enter and order granting that relief.


                                  TRUSTEE’S AMENDED MOTION TO DISMISS

        The Chapter 13 Trustee moves to dismiss this case under 11 U.S.C. §1307 for one or more of the
following reasons:

____ Approximate plan arrearage of $ accrued since .
____ Cumulative plan arrearage, including current arrearage, is approximately $
     ( prior Motions to Dismiss for arrearages).
____ Secured creditors are behind.
____ Case is no longer feasible due to: ___ plan arrearages; ___excessive claims filed.
____ Case has expired or is near expiration with an unpaid balance of $__________.
____ Debtor(s) failed to appear for scheduled 341 Meeting of Creditors.
__X__ Other: The Trustee has not received the plan portion ($8,611.00) of the 2017 tax refund.
             The Trustee has not received the plan portion ($8,897.00) of the 2018 tax refund.
   Case 3:15-bk-33764-SHB        Doc 88 Filed 10/24/19 Entered 10/24/19 13:15:49              Desc
                                  Main Document    Page 2 of 2
               SUBMISSION AND CERTIFICATE OF SERVICE BY CHAPTER 13 TRUSTEE

        Based on information and belief, the Chapter 13 Trustee hereby certifies the correctness of the
facts contained in this Amended Motion to Dismiss and Amended Notice of Hearing and hereby certifies that a
true and exact copy of the same has been serviced by Electronic Case Filing (ECF) and/or by first class United
States Mail (USM) postage prepaid on the following individuals as addressed below on October 24, 2019.



RANDY HAROLD BAKER / (USM)
33 HEMLOCK DRIVE                                          s/ Gwendolyn M. Kerney ( by en w/perm)
                                                          Gwendolyn M. Kerney, #7280
PIPPA PASSES, KY 41844-                                   Chapter 13 Trustee
                                                          PO Box 228
                                                          Knoxville, TN 37901
                                                          (865) 524-4995
RICHARD M. MAYER AND/OR JOHN P. NEWTON (ECF)
LAW OFFICES OF MAYER & NEWTON                Tiffany DiIorio (ECF)
Debtor(s) Attorney                           U.S. Trustee’s Office
